MEMORANDUM **
Federal prisoner Leonard Kang appeals pro se the district court’s orders denying his motion for reduction of sentence and subsequent motion for reconsideration. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm in part, and dismiss in part.
We review for an abuse of discretion the district court’s denial of Kang’s motion for reconsideration. United States v. Nutri-cology, Inc., 982 F.2d 394, 397 (9th Cir. 1992). Kang contends that the district court erred by denying his motion for reconsideration. Because Kang fails to demonstrate that the district court abused its discretion in denying the motion for reconsideration, we reject this contention for
lack of merit. Nutri-cobgy, Inc., 982 F.2d at 398.
Kang also contends that the district court erred by not granting him a reduction in sentence based on his deteriorating health. Because Kang did not file his notice of appeal within ten days of the order denying the motion for reduction of sentence, we lack jurisdiction to review. Fed. R.App. P. 4(b); United States v. Ja-novich, 688 F.2d 1227, 1228 (9th Cir.1982) (per curiam) (holding that where motion for reconsideration is not filed until after the 10-day period for appeal expires, no tolling occurred and the appellate court lacks jurisdiction to review a subsequently filed appeal).1
AFFIRMED in part, and DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.


. Kang’s motion for appointment of counsel is denied.